         Case 2:18-bk-19004-VZ      Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34         Desc
                                     Main Document    Page 1 of 26

            M. Jonathan Hayes (Bar No. 90388)
          1 Matthew D. Resnik (Bar No. 182562)
            Roksana D. Moradi-Brovia (Bar No. 266572)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            jhayes@RHMFirm.com
          5 matt@RHMFirm.com
            roksana@RHMFirm.com
          6
            Attorneys for Debtor
          7 Jong Uk Byun
          8
                                    UNITED STATES BANKRUPTCY COURT
          9
                                        CENTRAL DISTRICT OF CALIFORNIA
         10
                                                LOS ANGELES DIVISION
         11
               In re                                      )   Case No. 2:18-bk-19004-VZ
         12                                               )
                                                          )   Chapter 11
         13                 JONG UK BYUN,                 )
                                                          )   NOTICE OF MOTION AND MOTION
         14                                               )   FOR AUTHORITY TO USE CASH
                                                  Debtor. )   COLLATERAL; MEMORANDUM OF
         15                                               )   POINTS AND AUTHORITIES;
                                                          )   DECLARATION OF JONG UK BYUN
         16                                               )   IN SUPPORT THEREOF
                                                          )
         17                                               )
                                                          )   Date: January 3, 2019
         18                                               )   Time: 11:00 a.m.
                                                          )   Place: Courtroom 1368
         19                                               )          255 E. Temple Street
                                                          )          Los Angeles, CA 90012
         20                                               )
         21
                       TO THE HONORABLE VINCENT ZURZOLO, UNITED STATES
         22
               BANKRUPTCY JUDGE; SECURED CREDITORS HYUNDAI STEEL COMPANY,
         23
               PACKO INVESTMENT, BAE FAMILY TRUST, SOO YEONG KIM, MOHAMED
         24
               SANFAZ, TONI KO, DEUTSCHE BANK AND M&A, AND COUNSEL OF
         25
               RECORD; AND ALL CREDITORS AND PARTIES IN INTEREST:
         26
                       PLEASE TAKE NOTICE that on January 3, 2019, at 11:00 a.m., or as soon
         27
               thereafter as the matter may be heard, in Courtroom 1368 of the above-entitled United
         28
RESNIK HAYES
 MORADI LLP
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34            Desc
                                      Main Document    Page 2 of 26
               States Bankruptcy Court located at 255 E. Temple Street, Los Angeles, CA 90012, Jong
          1
               Uk Byun (hereinafter the “Debtor”) in the above-captioned Chapter 11 case, shall, and
          2
               does hereby, move the Court for an Order authorizing the Debtor to use rental income
          3
               received for certain of his real property pursuant to § 363(c) of Title 11 of the United
          4
               States Code (the “Bankruptcy Code”). The use requested is specifically to pay the
          5
               postpetition property taxes to the Counties of Los Angeles and San Bernardino and to
          6
               make an adequate protection payment to first priority lienholder of $35,000 per month
          7
               beginning on entry of the Order granting this motion.
          8
                      This Motion is based upon the Notice of Motion; 11 U.S.C. §363 and 105; Federal
          9
               Rules of Bankruptcy Procedure 2002 and 6004; the attached Memorandum of Points and
         10
               Authorities; the Declaration submitted herewith; and such additional evidence and
         11
               argument as may be presented at or before the hearing on this Motion.
         12
         13
                      PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule
         14
               9013-1, any party opposing the relief sought by the Application must file a written
         15
               opposition setting forth the facts and law upon which the opposition is based and must
         16
               appear at the hearing on the Application. Any factual allegations set forth in such written
         17
               response must be supported by competent and admissible evidence. Any response or
         18
               opposition to the Application must be filed with the Court and served on the Debtor’s
         19
               Counsel at least fourteen (14) days prior to the scheduled hearing date on the Application
         20
               (not excluding Saturdays, Sundays or legal holidays). Such responses, if any, must be
         21
               served on the Debtor’s Counsel at the address noted in upper left-hand corner of the first
         22
               page of this notice. Pursuant to Local Bankruptcy Rule 9013-1, any response not timely
         23
               filed and served may be deemed by the Court to be consent to the granting of the relief
         24
               requested by the Application.
         25
         26
         27
         28
                                                                                           CASH
RESNIK HAYES                                                                            COLLATERAL
 MORADI LLP
                                                             2                            MOTION
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34             Desc
                                      Main Document    Page 3 of 26
                      WHEREFORE, the Debtor respectfully requests that the Court enter its Order
          1
               authorizing it to use cash collateral on the terms and conditions described in the Motion
          2
               and the exhibits thereto, and granting such other and further relief as is just and proper
          3
               under the circumstances.
          4
          5
          6 Dated: December 7, 2018                                RESNIK HAYES MORADI LLP
          7
                                                             By:           /s/ M. Jonathan Hayes
          8                                                                   M. Jonathan Hayes
                                                                              Matthew D. Resnik
          9                                                                Roksana D. Moradi-Brovia
                                                                               Attorneys for Debtor
         10                                                                       Jong Uk Byun
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                                                            CASH
RESNIK HAYES                                                                             COLLATERAL
 MORADI LLP
                                                             3                             MOTION
         Case 2:18-bk-19004-VZ     Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34            Desc
                                    Main Document    Page 4 of 26
                              MEMORANDUM OF POINTS AND AUTHORITIES
          1                                     I.   INTRODUCTION
          2         Jong Uk Byun ("the Debtor”), Debtor in the above-referenced Chapter 11 case,
          3 commenced his bankruptcy case by filing a voluntary petition under Chapter 11 on August
          4 3, 2018. The Debtor is operating his business and managing his financial affairs as a
          5 Debtor-in-Possession pursuant to §§1107 and 1108 of the Bankruptcy Code. There is no
          6 committee of unsecured creditors and likely to be no committee.
          7         The Debtor is a single individual, 68 years of age. He formed and is the sole owner
          8 of Central Metal, Inc. in 1993 and has operated that business ever since. Central Metal
          9 currently conducts its business activities out of four (4) facilities throughout Southern
         10 California – one facility in the Los Angeles County area, one facility in Hinkley/Barstow,
         11 one facility in San Bernardino, and one facility in Bakersfield. The company had a fifth
         12 location in Los Angeles until about eighteen months ago.
         13         The Debtor owns real property, as set forth below, which is worth in the range of
         14 $40 million. Much of the real property is used by Central Metal, Inc.
         15         The Debtor filed his emergency petition to stop a foreclosure sale by Hyundai Steel
         16 Company that was set on certain of the Debtor’s properties for August 6, 2018.
         17         This Motion seeks permission to use the rent received from Central Metal, Inc. to
         18 pay:
         19            • postpetition property taxes in the amount of approximately $86,000, and
         20            • $35,000 per month to Hyundai as an adequate protection payment.
         21         The Debtor and Hyundai Steel (primarily) have discussed a stipulation which would
         22 allow the Debtor to pay the property taxes but have been unable to reach an agreement.
         23 The Debtor will continue to attempt to reach a stipulation prior to the hearing on this
         24 Motion.
         25
         26                               II.   STATEMENT OF FACTS
         27     A. Overview of the Debtor.
         28         The Debtor is an individual, age 68, who owns real property as set forth below. He
                                                                                          CASH
RESNIK HAYES                                                                        COLLATERAL
 MORADI LLP
                                                          4                             MOTION
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34            Desc
                                      Main Document    Page 5 of 26
               also owns 100% of Central Metal, Inc. which operates a metal recycling business. Much
          1
               of the real property is used by the recycling business.
          2
                      Central Metal is an innovative metal processor that integrates culture of recycling
          3
               reusable metals by preserving our natural resources for the future generations. Central
          4
               Metal’s largest customer was, until approximately mid-2016, Hyundai Steel Company
          5
               (“Hyundai”). From 2007 through mid-2016, Central Metal sold Hyundai more than $180
          6
               million in recycled materials. Hyundai stopped buying product from Central Metal in mid-
          7
               2016. Litigation began between the Debtor, Central Metal and Hyundai and continues to
          8
               this time.
          9
         10
                  B. The major events or circumstances that led to the filing.
         11
                      The Debtor filed this personal chapter 11 case to stop a non-judicial foreclosure sale
         12
               on his real property by the senior deed of trust holder, Hyundai. The foreclosure sale was
         13
               set for August 6, 2018. When the Debtor was unable to convince Hyundai to continue the
         14
               sale, he filed the petition. A judicial foreclosure action filed by Hyundai against the
         15
               Debtor is pending at this time.
         16
         17       C. Description of the Debtor’s Real property.
         18       The Debtor owns the following real property:
         19      Address                   Description FMV               Comments
                 “Santa Fe Ave.            9 parcels,  $22-26            Liens:
         20      Property”                 approx. 11 million            1.     L.A. County
         21      8201 Santa Fe Ave.        acres                         2.     Hyundai $16.8 million
                 Huntington Park, CA                                     3.     Packo Investment $2,000,000
         22      90255                                                   4.     BAE Family Trust $1,290,000
                                                                         5.     Soo Yeong Kim $100,000
         23                                                              6.     Mohamed Sanfaz $500,000
         24                                                              7.     Toni Ko $877,500
                                                                         8.     Packo Investment $100,000
         25      “Alameda Property         Two            $4.8 mil       1.     L.A. County
                 1”                        parcels,       approx         2.     Hyundai $16.8 million
         26                                                              3.     Packo Investment $2,000,000
                 2203 S. Alameda St.       approx.
         27      Los Angeles, CA           80,000 sq                     4.     BAE Family Trust $1,290,000
                 90058                     ft.                           5.     Soo Yeong Kim $100,000
         28
                                                                                           CASH
RESNIK HAYES                                                                            COLLATERAL
 MORADI LLP
                                                             5                            MOTION
         Case 2:18-bk-19004-VZ    Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34 Desc
                                    Main Document    Page 6 of 26
                                                                6.      Mohamed Sanfaz $500,000
          1                                                     7.      Toni Ko $877,500
                                                                8.      Packo Investment $100,000
          2      “Alameda Property      Lot w/      $2.3        1.      L.A. County
                 2”                     building    million     2.      Hyundai $16.8 million
          3                th
                 1736 E. 24 St.         used as                 3.      Packo Investment $2,000,000
          4      Los Angeles, CA        office.                 4.      BAE Family Trust $1,290,000
                 90058                  Vacant                  5.      Soo Yeong Kim $100,000
          5                                                     6.      Mohamed Sanfaz $500,000
                                                                7.      Toni Ko $877,500
          6                                                     8.      Packo Investment $100,000
          7      “Alameda Property      29,000 sq   $1.4        1.      L.A. County
                 3”                     ft          million     2.      Hyundai $16.8 million
          8      2445 S. Alameda St.                            3.      Packo Investment $2,000,000
                 Los Angeles, CA                                4.      BAE Family Trust $1,290,000
          9
                 90058                                          5.      Soo Yeong Kim $100,000
         10                                                     6.      Mohamed Sanfaz $500,000
                                                                7.      Toni Ko $877,500
         11                                                     8.      Packo Investment $100,000*
                           nd
         12      1770 E. 22 St.         SFR -       $150,000    1.      L.A. County
                 Los Angeles, CA        vacant                  2.      Deutsche Bank $200,000
         13      90058                                          3.      Packo Investments $2,000,000
                                                                4.      Bae Family Trust $1,290,000
         14                                                     5.      Soo Yeong Kim $100,000
                                                                6.      Mohamed Sanfaz $500,000
         15
                                                                7.      Toni Ko $877,500
         16                                                     8.      Packo Investment $100,000*
                 144 & 146 S. “G”       4.2 acres – $1 mil      1.       M&A $500,000 ($863,000
         17      Street                 180,000 sq              originally)
                 San Bernardino, CA     ft                      2.      Bok Soon Byun $360,000
         18                                                     3.      Packo Investments $2,000,000
                 92410                  5 Parcels
         19                                                     4.      BAE Family Trust $1,290,000
                                                                5.      Soo Yeong Kim $100,000
         20                                                     6.      Kap Chan Chong $100,000
                                                                7.      Mohamed Sanfaz $500,000
         21                                                     8.      Packo Investments $100,000
                 24399 Old Highway      34 acres    $400,000 1.          San Bernardino County
         22                                                     $32,492.52
                 58,                    2 Parcels
         23      Hinkley, CA 92347                              2.      M&A $300,000 ($462,500
                                                                originally)
         24                                                     3.      Soo Yeong Kim $100,000

         25
                     Note: Hyundai Steel Company asserts that it is owed more than $22 million. The
         26
               Debtor disputes that amount.
         27
         28
                                                                                     CASH
RESNIK HAYES                                                                      COLLATERAL
 MORADI LLP
                                                         6                          MOTION
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34            Desc
                                      Main Document    Page 7 of 26
                      These properties are used in whole or in part by Central Metal, Inc. other than the
          1
               SFR at 1776 E. 22nd St. The Santa Fe Property is largely vacant although Central Metals
          2
               uses part of the office structure as its office. Central Metal had not made regular rent
          3
               payments to the Debtor for a few years. Central Metal began paying the Debtor rent as set
          4
               forth below on September 1, 2018.
          5
                      144 & 146 S. "G" Street, San Bernardino      $12,000
          6
          7           24399 Old Highway 58, Hinkley                $ 3,000
          8           2203 S. Alameda St., Los Angeles            $25,000
          9
                      2445 S. Alameda St., Los Angeles            $ 5,000
         10
                      1736 E. 24th St., Los Angeles               $ 7,500
         11
         12           TOTAL                                        $52,500
         13            The rent is placed into a DIP Rental account until an order of the court allows the
         14 Debtor to use the funds. The Debtor-in-Possession Rental Account had $169,800 in it as
         15 of October 20, 2018.
         16
         17
                      D.     Efforts to Sell the Debtor’s Properties
         18
                      The Debtor retained a broker specialized in commercial real properties in the
         19
               greater Los Angeles area in 2017 seeking to sell the Santa Fe Ave Property. The
         20
               Application to Employ the Broker was approved by Order of the Court entered on October
         21
               31, 2018 [Docket No. 46].
         22
                      The Debtor had agreed, prepetition, to sell the Santa Fe Property to an unrelated
         23
               party for $28 million. The proposed buyer subsequently advised the Debtor that it did not
         24
               wish to proceed with the purchase. It changed its mind and indicated that it did wish to
         25
               proceed and then later, by email on October 25, 2018, advised the Debtor that it changed
         26
               its mind again and would not proceed. The Debtor has continued to actively market the
         27
               Santa Fe Property in the meantime and has received two more Letters of Intent (“LOI”) to
         28
                                                                                           CASH
RESNIK HAYES                                                                            COLLATERAL
 MORADI LLP
                                                             7                            MOTION
         Case 2:18-bk-19004-VZ             Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34         Desc
                                            Main Document    Page 8 of 26
               which he has made counter-offers. It appears that one LOI, in the amount of $18,885,000
          1
               will be accepted by the Debtor and buyer although there are still a few details to be
          2
               resolved. The Debtor will file a Motion to Approve the Sale as quickly as possible
          3
               thereafter.     The Debtor has provided counsel for Hyundai and counsel several of the
          4
               junior lienholders a copy of the LOI and have exchanged emails re the proposed terms.
          5
          6
                                    III.     PROPOSED USE OF CASH COLLATERAL
          7
                      The Debtor concedes that the rent that he receives from Central Metals, Inc.
          8
               constitutes cash collateral within the meaning of §363(a) of the Bankruptcy Code.
          9
                      Debtor proposes to use the rent on hand at this time in the Debtor-in-Possession
         10
               account to pay the postpetition property taxes to the Counties of Los Angeles and San
         11
               Bernardino. The Debtor also proposes to make an adequate protection payment to
         12
               Hyundai of $35,000 beginning upon entry of the Order granting this motion and each
         13
               month thereafter.
         14
                      The Debtor believes that the secured creditors are adequately protected by the
         15
               Debtor’s equity in the properties. The Debtor does not concede that any adequate
         16
               protection payments are required. Note, while Hyundai may not be paid in full out of the
         17
               proceeds of the sale of Santa Fe, it has first priority liens on three other properties of the
         18
               Debtor which total value is considerably more than the amount owed to Hyundai.
         19
         20
                                                        IV.   DISCUSSION
         21
                             A. The Court Should Authorize The Debtor's Use of the Cash Collateral.
         22
                      As a general matter, a debtor-in-possession is permitted to use property of the estate
         23
               in the ordinary course of business without the need for notice or a hearing. 11 U.S.C.
         24
               Section 363(c)(1). However, a debtor's use of cash collateral is an exception to this
         25
               general rule. Section 363(c)(2) provides in pertinent part:
         26
                                "The [debtor in possession] may not use, sell, or lease cash
         27
                                collateral ... unless
         28
                                                                                             CASH
RESNIK HAYES                                                                              COLLATERAL
 MORADI LLP
                                                                8                           MOTION
         Case 2:18-bk-19004-VZ        Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34             Desc
                                       Main Document    Page 9 of 26
                             -
          1
                             (A)     each entity that has an interest in
          2
                             such cash collateral consents; or
          3
                             (B) the court, after notice and a hearing, authorizes such use,
          4
                             sale or lease in accordance with the provisions of this section."
          5
               11 U.S.C. Section 363(c)(2).
          6
                      Courts have consistently held that it is appropriate for a Chapter 11 debtor to use a
          7
               secured creditor's cash collateral for a reasonable period of time for the purpose of
          8
               maintaining and operating its property. See MBank Dallas, N.A. v. O'Connor) (In re
          9
               O'Connor), 808 F.2d 1393, 1397 (10th Cir. 1987).
         10
         11
                          B. The Secured Creditor’s Interests are Adequately Protected by the Equity
         12
                             Cushions and Because the Rent Being Used is Either Being Paid to the
         13
                             Secured Creditor or to a Senior Lien Which Directly Inures to the Benefit of
         14
                             the Secured Creditor.
         15
                      The Debtor asks only for permission to pay the property taxes, senior to all secured
         16
               creditors, and to Hyundai, senior to all the other secured creditors.   Both of these
         17
               payments directly benefit all secured creditors, and thus all creditors of the estate.
         18
                      If the Debtor fails to make the adequate protection payment to Hyundai, the secured
         19
               creditors may give written notice of such the default to Debtor’s counsel. If the Debtor
         20
               fails to cure the default with five (5) days of said notice, the secured creditors shall be
         21
               entitled to a hearing requesting relief from the automatic stay pursuant to 11 U.S.C. §362
         22
               on an expedited basis.
         23
         24
                                                   V.     CONCLUSION
         25
                      WHEREFORE, Debtor respectfully requests that the Court enter its Order
         26
               authorizing him to pay the property taxes and pay $35,000 per month to Hyundai Steel
         27
         28
                                                                                             CASH
RESNIK HAYES                                                                              COLLATERAL
 MORADI LLP
                                                              9                             MOTION
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34          Desc
                                     Main Document    Page 10 of 26
               Company, and granting such other and further relief as is just and proper under the
          1
               circumstances.
          2
          3 Dated: December 7, 2018                                RESNIK HAYES MORADI LLP
          4
                                                            By:          /s/ M. Jonathan Hayes
          5                                                                 M. Jonathan Hayes
                                                                            Matthew D. Resnik
          6                                                              Roksana D. Moradi-Brovia
                                                                         Attorneys for Debtor
          7                                                                 Jong Uk Byun
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                                                         CASH
RESNIK HAYES                                                                          COLLATERAL
 MORADI LLP
                                                           10                           MOTION
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34             Desc
                                     Main Document    Page 11 of 26
                                        DECLARATION OF JONG UK BYUN
          1
          2
                      I, Jong Uk Byun, declare as follows:
          3
                      1.     I am the Debtor (the “Debtor”) in this Chapter 11 case. I am over the age of
          4
               eighteen (18). I have personal knowledge of the facts set forth herein, and if called as a
          5
               witness, I could and would testify competently with respect thereto. Where facts are
          6
               alleged upon information and belief, I believe them to be true.
          7
                      2.     I filed my chapter 11 petition on August 3, 2018. I am single and 68 years
          8
               of age. I formed Central Metal, Inc. in 1993 and have operated that business ever since.
          9
               Central Metal currently conducts its business activities out of four (4) facilities throughout
         10
               Southern California – one facility in the Los Angeles County area, one facility in
         11
               Hinkley/Barstow, one facility in San Bernardino, and one facility in Bakersfield. The
         12
               company had a fifth location in Los Angeles until about eighteen months ago.
         13
                      3.     I own real property, as set forth in the chart above, which is worth in the
         14
               range of $40 million. I filed this case to stop a non-judicial foreclosure sale on my real
         15
               property by the senior deed of trust holder, Hyundai. The foreclosure sale was set for
         16
               August 6, 2018.
         17
                      4.     I have reviewed the chart of my properties above and believe that the
         18
               information therein is substantially accurate. I am aware that Hyundai Steel Company
         19
               asserts that it is owed more than $20 million. I dispute that amount.
         20
                      5.     My properties are used in whole or in part by Central Metal, Inc. other than
         21
               the SFR at 1776 E. 22nd St. The Santa Fe Property is largely vacant although Central
         22
               Metals uses part of the office structure as its office. Central Metal had not made regular
         23
               rent payments for a few years. Central Metal began paying rent as set forth below on
         24
               September 1, 2018.
         25
                      144 & 146 S. "G" Street, San Bernardino      $12,000
         26
                      24399 Old Highway 58, Hinkley                 $ 3,000
         27
         28           2203 S. Alameda St., Los Angeles             $25,000
                                                                                           CASH
RESNIK HAYES                                                                            COLLATERAL
 MORADI LLP
                                                             11                           MOTION
         Case 2:18-bk-19004-VZ       Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34           Desc
                                     Main Document    Page 12 of 26
                      2445 S. Alameda St., Los Angeles            $ 5,000
          1
                      1736 E. 24th St., Los Angeles               $ 7,500
          2
          3           TOTAL                                       $52,500
          4           6.     The rent is placed into a DIP Rental account until an order of the court
          5 allows me to use the funds. The Debtor-in-Possession Rental Account had $169,800 in it
          6 as of October 20, 2018.
          7
                      7.     I retained a broker specialized in commercial real properties in the greater
          8
               Los Angeles area in 2017 seeking to sell the Santa Fe Ave Property. I had agreed,
          9
               prepetition, to sell the Santa Fe Property to an unrelated party for $28 million. The
         10
               proposed buyer subsequently advised me that it did not wish to proceed with the purchase.
         11
               It changed its mind and indicated that it did wish to proceed and then later changed its
         12
               mind again and would not proceed. I have continued to actively market the Santa Fe
         13
               Property in the meantime and has received two more Letters of Intent (“LOI”) to which I
         14
               have made counter-offers. It appears that one LOI, in the amount of $18,885,000 will be
         15
               accepted by the buyer and myself although there are still a few details to be resolved. My
         16
               attorney will file a Motion to Approve the Sale as quickly as possible thereafter.
         17
                      8.     I request permission to use the rent on hand to pay the postpetition property
         18
               taxes to the Counties of Los Angeles and San Bernardino and to pay Hyundai of $35,000
         19
               beginning upon entry of the Order granting this motion and each month thereafter.
         20
         21
         22           I declare under penalty of perjury under the laws of the United States of America
         23 that the foregoing is true and correct.
         24           Executed December 6, 2018, at Los Angeles, California.
         25
         26                                                                 SEE NEXT PAGE
                                                             By: _ ___ ________________________
         27                                                                Jong Uk Byun
                                                                           Declarant
         28
                                                                                          CASH
RESNIK HAYES                                                                           COLLATERAL
 MORADI LLP
                                                            12                           MOTION
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34   Desc
                        Main Document    Page 13 of 26
Case 2:18-bk-19004-VZ     Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34          Desc
                          Main Document    Page 14 of 26

                            PROOF OF SERVICE OF DOCUMENT
 1
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
 2 My business address is: 17609 Ventura Blvd., Suite 314, Encino, CA 91316.
 3 A true and correct copy of the foregoing document NOTICE OF MOTION AND
   MOTION FOR AUTHORITY TO USE CASH COLLATERAL; MEMORANDUM
 4 OF POINTS AND AUTHORITIES; DECLARATION OF JONG UK BYUN IN
   SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the
 5 form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
 6 I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
   (“NEF”) – Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s)
 7 (“LBR”), the foregoing document will be served by the court via NEF and hyperlink to the
   document. On 12/7/2018 I checked the CM/ECF docket for this bankruptcy case or
 8 adversary proceeding and determined that the following person(s) are on the Electronic
   Mail Notice List to receive NEF transmission at the email address(es) indicated below:
 9
       • Theron S Covey          tcovey@rasflaw.com, CAECF@tblaw.com
10     • Hal D Goldflam          hgoldflam@frandzel.com, bwilson@frandzel.com
       • M. Jonathan Hayes           jhayes@rhmfirm.com,
11         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmf
12
           irm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ
           @rhmfirm.com;rebeca@rhmfirm.com
       • David W. Meadows            david@davidwmeadowslaw.com
13     • Katrina M Miller          kmiller@pskfirm.com
       • Kelly L Morrison          kelly.l.morrison@usdoj.gov
14     • Daniel E Park         dpark@parksylvalaw.com
       • Darren L Patrick          dpatrick@omm.com
15     • Steven G. Polard         spolard@ch-law.com, cborrayo@ch-law.com
       • Valerie Smith        claims@recoverycorp.com
16     • United States Trustee (LA)          ustpregion16.la.ecf@usdoj.gov
17 II. SERVED BY U.S. MAIL: On 12/7/2018 I served the following person(s) and/or
   entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
18 placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
   class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
19 declaration that mailing to the judge will be completed no later than 24 hours after the
   document is filed.
20
                   SECURED CREDITOR SERVED VIA CERTIFIED MAIL:
21
                           BAE FAMILY TRUST DATED AUGUST 6, 2015
22
   Entity Address from Schedules:
23
   Bae Family Trust
24 440 S. Vermont Ave., #101
   Los Angeles, CA 90020
25
   Entity Address from POC:
26
   Bae Family Trust Dated August 6, 2015
27 Young U. Bae
   c/o Packo Investments, Inc.
28
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 15 of 26

   440 S. Vermont Ave., Suite 301
 1 Los Angeles, CA 90010
 2 Entity Main Address from California Secretary of State Website:
 3 None.
 4 Entity’s Agent for Service of Process per California Secretary of State Website:
 5 None.
 6 Entity Main Address from its Website:
 7 None.
 8 Entity Officer Name and Address from its Website:
 9 None.
10 Entity Main Address from FDIC Website:
11 None.
12                     DEUTSCHE BANK NATIONAL TRUST COMPANY
           As Trustee for RESIDENTIAL ASSET SECURIZATION TRUST 2005-A8CB
13              MORTGAGE PASS-THROUGH CERTIFICATES Series 2005-H
                             c/o OCWEN LOAN SERVICING, LLC
14
     Entity Address from Schedules:
15
   Deutsche Bank National Trust Co
16 c/o Nationstar Mortgage LLC
   350 Highland Dr.
17 Lewisville, TX 75067
18 Ocwen Loan Servicing
   1661 Worthington Road Ste, 100
19 West Palm Beach, FL 33409
20 Entity Address from POC:
21 Ocwen Loan Servicing LLC
   Attn: Bankruptcy Department
22 PO Box 24605
   West Palm Beach, Fl 33416
23
   Entity Main Address from California Secretary of State Website:
24
   Ocwen Loan Servicing
25 1661 Worthington Road Ste, 100
   West Palm Beach, FL 33409
26
   Entity’s Agent for Service of Process per California Secretary of State Website:
27
   CSC- Lawyers Incorporating Service
28 Agent for Service of Process for
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 16 of 26

   Ocwen Loan Servicing
 1 2710 Gateway Oaks Drive, Suite 150N
   Sacramento, CA 95833
 2
   Entity Main Address from its Website:
 3
   Ocwen Loan Servicing
 4 1661 Worthington Road Ste, 100
   West Palm Beach, FL 33409
 5
   Entity Officer Name and Address from its Website:
 6
   Glen Messina, CEO
 7 Ocwen Loan Servicing
   1661 Worthington Road Ste, 100
 8 West Palm Beach, FL 33409
 9 Entity Main Address from FDIC Website:
10 None.
11
                                HYUNDAI STEEL COMPANY
12
13 Entity Address from Schedules:
14 Hyundai Steel Company
   c/o Taejoong Kim
15 10550 Talbert Ave., FL2
   Fountain Valley, CA 92708
16
   Entity Address from POC:
17
   Hyundai Steel Company
18 c/o O’Melveny & Myers LLP
   Attn: Darren Patrick
19 400 South Hope Street, 18th Floor
   Los Angeles, CA 90071
20
   Entity Main Address from California Secretary of State Website:
21
   Hyundai Steel Company
22 10550 Talbert Ave FL2
   Fountain Valley, CA 92708
23
   Entity’s Agent for Service of Process per California Secretary of State Website:
24
   Taejoong Kim
25 Agent for Service of Process for
   Hyundai Steel Company
26 10550 Talbert Ave FL2
   Fountain Valley, CA 92708
27
   Entity Main Address from its Website:
28
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 17 of 26

   Hyundai Steel America, Inc
 1 200 Team Member Lane
   Greenville, AL, 36037
 2
   Entity Officer Name and Address from its Website:
 3
   Cheol Woo, CEO
 4 Hyundai Steel America, Inc
   200 Team Member Lane
 5 Greenville, AL, 36037
 6 Entity Main Address from FDIC Website:
 7 None.
 8
                                    KAP CHAN CHONG
 9
10 Entity Address from Schedules:
11 Kap Chang Chong
   3580 Wilshire Blvd., Suite 900
12 Los Angeles, CA 90010
13 Entity Address from POC:
14 Kap Chan Chong
   c/o Christine Chong, Esq.
15 Law Office C. Chong
   3580 Wilshire Blvd., Suite 900
16 Los Angeles, CA 90010
17 Entity Main Address from California Secretary of State Website:
18 None.
19 Entity’s Agent for Service of Process per California Secretary of State Website:
20 None.
21 Entity Main Address from its Website:
22 None.
23 Entity Officer Name and Address from its Website:
24 None.
25 Entity Main Address from FDIC Website:
26 None.
27
                         LOS ANGELES COUNTY TAX COLLECTOR
28
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 18 of 26

     Entity Address from Schedules:
 1
   Los Angeles County Treasurer and Tax Collector
 2 PO Box 54110
   Los Angeles, CA 90054
 3
   Entity Address from POC:
 4
   Los Angeles County Treasurer and Tax Collector
 5 PO Box 54110
   Los Angeles, CA 90054
 6
   Entity Main Address from California Secretary of State Website:
 7
   None.
 8
   Entity’s Agent for Service of Process per California Secretary of State Website:
 9
   None.
10
   Entity Main Address from its Website:
11
   Los Angeles County Tax Collector
12 P.O. Box 54018
   Los Angeles, CA 90054-0018
13
   Entity Officer Name and Address from its Website:
14
   None.
15
   Entity Main Address from FDIC Website:
16
   None.
17
18                                    MOHAMED SANFAZ
19 Entity Address from Schedules:
20 Mohamed Sanfaz
   440 S. Vermont Ave., Suite 301
21 Los Angeles, CA 90020
22 Entity Address from POC:
23 Mohamed Sanfaz
   c/o Packo Investments, Inc.
24 440 S. Vermont Ave., Suite 301
   Los Angeles, CA 90010
25
   Entity Main Address from California Secretary of State Website:
26
   None.
27
   Entity’s Agent for Service of Process per California Secretary of State Website:
28
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 19 of 26

     None.
 1
     Entity Main Address from its Website:
 2
     None.
 3
     Entity Officer Name and Address from its Website:
 4
     None.
 5
     Entity Main Address from FDIC Website:
 6
     None.
 7
                                    PACKO INVESTMENTS
 8
     Entity Address from Schedules:
 9
   Packo Investments, Inc.
10 440 S. Vermont Ave., Suite 301
   Los Angeles, CA 90010
11
   Entity Address from POC:
12
   Packo Investments, Inc.
13 c/o Allen Park
   440 S. Vermont Ave., Suite 301
14 Los Angeles, CA 90010
15 Entity Main Address from California Secretary of State Website:
16 Packo Investments, Inc.
   440 S Vermont Ave, Suite 301
17 Los Angeles, CA 90020
18 Entity’s Agent for Service of Process per California Secretary of State Website:
19 Allen Park
   Agent for Service of Process for
20 440 S Vermont Ave, Suite 301
   Los Angeles, CA 90020
21
   Entity Main Address from its Website:
22
   None.
23
   Entity Officer Name and Address from its Website:
24
   None.
25
   Entity Main Address from FDIC Website:
26
   None.
27
                                 SAN BERNARDINO COUNTY
28
Case 2:18-bk-19004-VZ    Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34     Desc
                         Main Document    Page 20 of 26

     Entity Address from Schedules:
 1
   San Bernardino County
 2 Collections Unit
   825 East Hospitality Lane, 1st Floor
 3 San Bernardino, CA 92415
 4 Entity Address from POC:
 5 County of San Bernardino
   Office of the Tax Collector
 6 268 West Hospitality Lane, 1st Floor
   San Bernardino, CA 92415
 7
   Entity Main Address from California Secretary of State Website:
 8
   None.
 9
   Entity’s Agent for Service of Process per California Secretary of State Website:
10
   None.
11
   Entity Main Address from its Website:
12
   San Bernardino County
13 268 West Hospitality Lane, 1st Fl.
   San Bernardino, CA 92415
14
   Entity Officer Name and Address from its Website:
15
   None.
16
   Entity Main Address from FDIC Website:
17
   None.
18
                        SMALL BUSINESS ADMINISTRATION (M&A)
19
   Entity Address from Schedules:
20
   Small Business Administration (M&A)
21 200 West Santa Ana Blvd., Suite 180
   Santa Ana, CA 92701
22
   Entity Address from POC:
23
   M&A Equities, LLC
24 Allen Park, Mgr.
   440 S Vermont Ave, Suite 301
25 Los Angeles, CA 90020
26 Entity Main Address from California Secretary of State Website:
27 M&A Equities, LLC
   Allen Park, Mgr.
28
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 21 of 26

   440 S Vermont Ave, Suite 301
 1 Los Angeles, CA 90020
 2 Entity’s Agent for Service of Process per California Secretary of State Website:
 3 Allen Park
   Agent for Service of Process for
 4 440 S Vermont Ave, Suite 301
   Los Angeles, CA 90020
 5
   Entity Main Address from its Website:
 6
   None.
 7
   Entity Officer Name and Address from its Website:
 8
   None.
 9
   Entity Main Address from FDIC Website:
10
   None.
11
12                                     SOO YEONG KIM
13 Entity Address from Schedules:
14 Soo Yeong Kim
   8300 Santa Fe Ave.
15 Huntington Park, CA 90255
16 Entity Address from POC:
17 Michael L. Parker
   Jonathan P. Cothran
18 J.J. Kim & Associates, PC
   9252 Garden Grove Blvd., Suite 23
19 Garden Grove, CA 92844
20 Entity Main Address from California Secretary of State Website:
21 None.
22 Entity’s Agent for Service of Process per California Secretary of State Website:
23 None.
24 Entity Main Address from its Website:
25 None.
26 Entity Officer Name and Address from its Website:
27 None.
28
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 22 of 26

     Entity Main Address from FDIC Website:
 1
     None.
 2
 3                                   YEON SHIM SONG
 4 Entity Address from Schedules:
 5 Yeon Shim Song
   c/o J.J. Kim & Associates, PC
 6 9252 Garden Grove Blvd., Suite 23
   Garden Grove, CA 92844
 7
   Entity Address from POC:
 8
   Michael L. Parker
 9 Jonathan P. Cothran
   J.J. Kim & Associates, PC
10 9252 Garden Grove Blvd., Suite 23
   Garden Grove, CA 92844
11
   Entity Main Address from California Secretary of State Website:
12
   None.
13
   Entity’s Agent for Service of Process per California Secretary of State Website:
14
   None.
15
   Entity Main Address from its Website:
16
   None.
17
   Entity Officer Name and Address from its Website:
18
   None.
19
20 Entity Main Address from FDIC Website:
21 None.
22                                        TONI KO
23 Entity Address from Schedules:
24 Toni Ko
   1100 S. Hope Street
25 Los Angeles, CA 90015
26 Entity Address from POC:
27 None.
28 Entity Main Address from California Secretary of State Website:
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34      Desc
                        Main Document    Page 23 of 26


 1 The Toni Ko Foundation
   1108 S LOS ANGELES ST #200
 2 LOS ANGELES CA 90015
 3 Entity’s Agent for Service of Process per California Secretary of State Website:
 4 Toni Ko
   Agent for Service of Process for
 5 The Toni Ko Foundation
   1108 S LOS ANGELES ST #200
 6 LOS ANGELES CA 90015
 7 Entity Main Address from its Website:
 8 None.
 9 Entity Officer Name and Address from its Website:
10 None.
11 Entity Main Address from FDIC Website:
12 None.
13                          WELLS FARGO DEALER SERVICES
14 Entity Address from Schedules:
15 Wells Fargo Dealer Services
   Attn: Bankruptcy
16 PO Box 19657
   Irvine, CA 92623
17
   Entity Address from POC:
18
   Wells Fargo Bank N.A.
19 dba Wells Fargo Auto
   PO Box 19657
20 Irvine, CA 92623
21 Entity Main Address from California Secretary of State Website:
22 Wells Fargo Bank N.A.
   101 N Phillips Avenue
23 Sioux Falls, SD 57104
24 Entity’s Agent for Service of Process per California Secretary of State Website:
25 CSC- Lawyers Incorporating Service
   Agent for Service of Process for
26 Wells Fargo Bank N.A.
   2710 Gateway Oaks Drive, Suite 150N
27 Sacramento, CA 95833
28 Entity Main Address from its Website:
Case 2:18-bk-19004-VZ   Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34    Desc
                        Main Document    Page 24 of 26


 1 Wells Fargo
   420 Montgomery Street
 2 San Francisco, CA 94104
 3 Entity Officer Name and Address from its Website:
 4 Timothy J. Sloan, CEO
   Wells Fargo Bank NA
 5 101 N. Phillips Avenue
   Sioux Falls, SD57104
 6
   Entity Main Address from FDIC Website:
 7
   Wells Fargo Bank NA
 8 101 N. Phillips Avenue
   Sioux Falls, SD57104
 9
                        SERVED REGULAR FIRST CLASS MAIL:
10
   Debtor:
11 Jong Uk Byun
   8201 Santa Fe Ave.
12 Huntington Park, CA 90255
                                          Suite 404
13 All Creditors:                         Los Angeles, CA 90067
   Amex
14 Correspondence/Bankruptcy              CP Construction
   Po Box 981540                          105 N. Loma Place
15 El Paso, TX 79998                      Upland, CA 91786
16 Bejac                                       Creditors Adjustment
   569 S. Van Buren Street                     14226 Ventura Blvd.
17 Placentia, CA 92870                         Sherman Oaks, CA 91423
18 Bok Sook Byun                               Daniel Park
   c/o Steven Polard                           3435 Wilshire Blvd., Ste 2700
19 1880 Century Park E, Ste 404                Los Angeles, CA 90010
   Los Angeles, CA 90067
20                                             DTSC - Site Clean Up Program
   California Dept of Tax and Fee Admi         P.O. Box 806
21 Special Ops, MIC 55                         Sacramento, CA 95812
   PO Box 942879
22 Sacramento, CA 94279-0005                   First Premier Bank
                                               Attn: Bankruptcy
23 City of Los Angeles                         Po Box 5524
   Office of Finance                           Sioux Falls, SD 57117
24 200 North Spring St., RM 101
   Los Angeles, CA 90012                       First Saving Bank / Blaze
25                                             Attn: Bankruptcy
   Coleman & Horowitt, LLP                     Po Box 5096
26 499 West Shaw, Ste. 116                     Sioux Falls, SD 57117
   Fresno, CA 93704
27                                             Franchise Tax Board
   Coleman & Horowitt, LLP                     Attn: Bankruptcy Unit
28 1880 Century Park East                      P.O. Box 2952
Case 2:18-bk-19004-VZ     Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34          Desc
                          Main Document    Page 25 of 26

     Sacramento, CA 95812-2952                       Complete Business Solution Group
 1                                                   141 N. 2nd Street
   Bank of Hope                                      Philadelphia, PA 19106
 2 c/o Frandzel Robins Bloom & Csato, L.C.
   Attn: Hal D. Goldflam                             Quarter Spot Inc./DLI Assets Bravo
 3 1000 Wilshire Blvd., 19th Fl.                     110 N. Washington St., Ste. 500
   Los Angeles, CA 90017-2427                        Rockville, MD 20850
 4
   DLI Assets Bravo, LLC                             Quantum3 Group LLC
 5 c/o Katrina M. Miller                             as agent for GPCC I LLC
   110 North Washington St., #500                    PO Box 788
 6 Rockville, MD 20850                               Kirkland, WA 98083-0788
 7 Genesis Bankcard Services                         Sequoia Financial Svcs
   Po Box 4477                                       Attn: Bankruptcy
 8 Beaverton, OR 97076                               28632 Roadside Dr , Ste 110
                                                     Agoura Hills, CA 91301
 9 Hose-Man
   5397 North Irwindale Ave                          Southern County Oils
10 Irwindale, CA 91706                               1800 West Katella Ave., Suite 400
                                                     P.O. Box 4159
11 Internal Revenue Service                          Orange, CA 92863
   P.O. Box 7346
12 Philadelphia, PA 19101-7346                       Southern County Oil Co.
                                                     1800 West Katella Ave., Suite 400
13 Jinah Oh                                          Orange, CA 92867
   21856 S. Vermont Ave., #6
14 Torrance, CA 90502                                Stephen M. Cook
                                                     7210 Jordan Ave.
15 Joan Park                                         Canoga Park, CA 91303-1223
   c/o Daniel Park
16 3435 Wilshire Blvd. #2700                          Synchrony Bank/Amazon
   Los Angeles, CA 90010                              Attn: Bankruptcy Dept
17                                                    Po Box 965060
   Municipal Services Bureau                          Orlando, FL 32896
18 8325 Tuscany Way, Bldg 4
   Austin, TX 78754-4734                              Zamucen & Curren, LLP
19                                                    17898 Skypark Circle, Sutie C
   Par Funding                                        Irvine, CA 92614
20
   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
21 TRANSMISSION OR EMAIL (indicate method for each person or entity served):
   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 12/7/2018 I served the following
22 person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
   consented in writing to such service method), by facsimile transmission and/or email as
23 follows. Listing the judge here constitutes a declaration that personal delivery on the judge
   will be completed no later than 24 hours after the document is filed.
24
   Personally Delivered:
25
   Judge:
26 Hon. Vincent P. Zurzolo
   U.S. Bankruptcy Court
27 Central District – LA Branch
   255 E. Temple Street, Suite 1360
28 Los Angeles, CA 90012
Case 2:18-bk-19004-VZ     Doc 58 Filed 12/07/18 Entered 12/07/18 17:15:34         Desc
                          Main Document    Page 26 of 26


 1 I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct.
 2
    12/7/2018                     Ja’Nita Fisher             /s/ Ja’Nita Fisher
 3 Date                           Type Name                  Signature
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
